IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                     NOS. WR-91,781-01 & -02


                          EX PARTE CARLOS NAVARRO, Applicant


                  ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
                     CAUSE NOS. W17-24050-U(A) & W17-24053-U(A)
                IN THE 291ST DISTRICT COURT FROM DALLAS COUNTY


         Per curiam.

                                              ORDER

         Applicant was convicted of felon possessing a firearm and aggravated robbery and sentenced

to imprisonment. Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         The trial court entered an order designating issues. However, the record supplied to this Court

does not contain findings from the trial court resolving the disputed factual issues.

         The applications are remanded to the trial court to complete its evidentiary investigation. The

trial court shall make findings of fact and conclusions of law resolving the disputed factual issues

within ninety days from the date of this order. The district clerk shall then immediately forward to
                                                                                                  2

this Court the trial court’s findings and conclusions and the record developed on remand, including,

among other things, affidavits, motions, objections, proposed findings and conclusions, orders, and

transcripts from hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time

must be requested by the trial court and obtained from this Court.



Filed: October 7, 2020
Do not publish